Order affirmed, without costs of this appeal to either party. Memorandum: It is our opinion that Special Term correctly determined the proceeding and properly construed section 218 of the Correction Law insofar as it applies to this ease. We do not, however, approve of the manner in which those in authority acted subsequent to the arrest of the relator on the parole warrant. There seems to be no excuse for confining him in the jail of Bronx County instead of returning him to Sing Sing Prison. He was entitled to be produced before a parole court “as soon as practicable”. (Correction Law, § 218.) By keeping him in custody in a county jail, he was deprived of a right given to him by statute. The inference is that even after he was returned to Sing Sing, he was further delayed in obtaining a hearing before a parole court by a transfer to Auburn Prison a few days previous to the session of the parole court at Sing Sing. Public officers should be alert to follow legislative mandates. All concur. (Appeal from an order dismissing a writ of habeas corpus and remanding relator to the custody of respondent.) Present• — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ. [See 285 App. Div. 852.]